Citation Nr: 0809004	
Decision Date: 03/18/08    Archive Date: 04/03/08

DOCKET NO. 05-19 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for genital herpes.

2. Entitlement to service connection for optic neuritis.

3. Entitlement to service connection for allergic rhinitis.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. N. Hyland, Counsel




INTRODUCTION

The veteran had active duty service from September 1970 to 
September 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The issues of entitlement to service connection for genital 
herpes and allergic rhinitis are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Optic neuritis was not manifested during the veteran's active 
duty service or for many years thereafter, nor is optic 
neuritis otherwise related to the veteran's active duty 
service.


CONCLUSION OF LAW

Optic neuritis was not incurred or aggravated during the 
veteran's active duty service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to advise a claimant 
of the information and evidence not of record that is 
necessary to substantiate the claim. See 38 U.S.C.A. § 5103 
(West 2002); 38 CFR § 3.159(b)(1) (2007). As part of that 
notice, VA must inform the claimant of the information and 
evidence he is expected to provide, as well as the 
information and evidence VA will seek to obtain on his 
behalf. In addition, VA must advise a claimant to provide any 
additional evidence in his possession that pertains to the 
claim. See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002). 

The requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability. Dingess v. Nicholson, 19 Vet. App. 473 (2006). 
The notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO). Id; see also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004). However, VA 
may proceed with adjudication of a claim if errors in the 
timing or content of the VCAA notice are not prejudicial to 
the claimant. Mayfield v. Nicholson, 19 Vet. App. 103 (2005); 
Dunlap v. Nicholson, No. 03-320 (U.S. Vet. App. Mar. 22, 
2007); see also Pelegrini, 18 Vet. App. at 121; Sanders v. 
Nicholson, 487 F.3d 892 (Fed. Cir. 2007); Simmons v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

In this case, in August 2004 and March 2006 letters, the RO 
provided notice to the veteran regarding what information and 
evidence is needed to substantiate service connection, 
increased rating, and effective date claims, as well as 
specifying what information and evidence must be submitted by 
him, what information and evidence will be obtained by VA, 
and the need for him to advise VA of or submit any further 
evidence that pertains to his claim. 

Because not all of the notice was issued prior to issuance of 
the November 2004 rating decision on appeal, the notice was 
not timely; however, the veteran has not been prejudiced from 
this timing error because the denial of the claim in this 
appeal renders moot any question as to the appropriate 
disability rating or effective date to be assigned. See 
Sanders, supra.; Simmons, supra.

The RO has taken appropriate action to comply with the duty 
to assist the veteran with the development of his claim. The 
record includes service records, private medical records, and 
VA treatment records. The veteran has not been afforded a VA 
examination with respect to his claim; however, the record 
shows no evidence of optic neuritis during the veteran's long 
period of active duty service. In fact, there is no medical 
evidence showing a diagnosis of optic neuritis at any point 
in the veteran's medical history. As such, the Board finds a 
VA examination is not necessary to adjudicate the claim of 
entitlement to service connection for optic neuritis and that 
the record as it stands includes sufficient competent 
evidence to decide this claim. See 38 C.F.R. § 3.159(c)(4). 
Under these circumstances, the Board finds no further action 
is necessary to assist the veteran with the claim.

In sum, the record reflects that the facts pertinent to the 
claim have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations. That is to say, 
"the record has been fully developed," and it is "difficult 
to discern what additional guidance VA could [provide] to the 
veteran regarding what further evidence he should submit to 
substantiate his claim." Conway v. Principi, 353 F. 3d. 1369 
(Fed. Cir. 2004). Accordingly, the Board will adjudicate the 
claim.

Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service. 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. That an injury 
or disease occurred in service alone is not enough; there 
must be chronic disability resulting from that injury. If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity. 
38 C.F.R. § 3.303(b). Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service. 38 C.F.R. § 3.303(d).

The veteran's service medical records reflect that he 
complained of eye problems in February 1989, but no diagnosis 
of optic neuritis was made. A March 1991 examination report 
shows that the veteran's eyes were found to be within normal 
limits, except for a refractive error. There is no competent 
medical evidence of eye complaints or diagnoses until VA 
treatment records from 2001 and 2002, when the veteran 
complained of a left eye scratch, an injury to the right eye, 
and a history of blurry vision for "four or five months." 
In response to his complaints of blurry vision, the veteran 
underwent a VA eye examination in July 2001, and the only 
abnormality noted was that the veteran needed new glasses.

In short, there is no evidence of optic neuritis in service, 
no evidence of any eye complaints for almost seven years 
after discharge from active duty service, and no evidence of 
a current diagnosis of optic neuritis. As such, the Board 
finds that entitlement to service connection for optic 
neuritis is not warranted.

In making these determinations, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.


ORDER

Service connection for optic neuritis is denied.


REMAND

The veteran's service medical records contain a February 1979 
diagnosis of herpes followed by an illegible word and an 
April 1993 service medical record which appears to reference 
a herpetic lesion, although it too is practically illegible. 
The veteran testified at his September 2007 Board hearing at 
the RO that he continued to experience herpes outbreaks with 
symptoms such as blisters and a tingling sensation. In light 
of this evidence, the Board finds that a VA examination is 
necessary to determine if the veteran currently has a 
diagnosis of herpes and, if so, if it is related to his 
period of active duty service. See Generally McLendon v. 
Nicholson, 20 Vet.App. 79 (2006).

With respect to the issue of entitlement to service 
connection for allergic rhinitis, the Board notes that the 
veteran's service medical records contain several references 
to "allergies", "sinusitis" and, "rhinitis." A September 
2004 VA examination report contains a diagnosis of "allergic 
sinusitis", but it does not address the issue of allergic 
rhinitis. Additionally, the examination report reflects that 
the examiner did not have access to the veteran's c-file at 
the time of the examination. Because it has long been held 
that the statutory duty to assist requires a thorough and 
contemporaneous medical examination, especially in cases 
where there exists ambiguities and uncertainties relative to 
the claimed disorder, the Board must remand the claim for 
clarification. See Shipwash v. Brown, 8 Vet. App. 218, 222 
(1995); see 38 C.F.R. § 4.2 (If the findings on an 
examination report do not contain sufficient detail, it is 
incumbent upon the rating board to return the report as 
inadequate for evaluation purposes.). The Board finds that a 
remand is warranted to afford the veteran a VA examination 
which addresses the issue of allergic rhinitis and which 
includes a review of the veteran's c-file. 

Accordingly, the case is REMANDED for the following action:

1. The AMC/RO will ascertain if the 
veteran has received any VA, non-VA, or 
other medical treatment for the disorders 
at issue that is not evidenced by the 
current record.  The veteran should be 
provided with the necessary 
authorizations for the release of any 
treatment records not currently on file.  
The RO/AMC should then obtain these 
records and associate them with the 
claims folder.  



2. The AMC/RO should arrange for the 
veteran to undergo a VA examination to 
determine if he currently meets the 
diagnostic criteria for a diagnosis of 
genital herpes and, if so, if it is 
etiologically related to his active duty 
service period. The opinion must be 
based on a review of the entire claims 
file and contain a rationale. If the 
opinion cannot be provided without 
resorting to mere speculation, the 
examiner should so state.


3. The AMC/RO should furnish the claims 
file to the examiner who wrote the 
September 2004 examination report and 
request that he review the file and 
provide an opinion as to whether or not 
the veteran currently meets the 
diagnostic criteria for a diagnosis of 
allergic rhinitis. If allergic rhinitis 
is diagnosed, the examiner should be 
asked to provide an opinion as to whether 
the allergic rhinitis is etiologically 
related to the veteran's period of active 
duty service. If so, the examiner should 
be asked to distinguish between the 
current symptoms attributable to the 
veteran's allergic sinusitis and the 
symptoms attributable to the veteran's 
allergic rhinitis. If the examiner cannot 
distinguish between the symptoms without 
resorting to mere speculation, he or she 
should so state. The examiner should 
provide a rationale for all opinions 
expressed.

4. If the examiner who wrote the 
September 2004 VA examination report is 
unavailable, the AMC/RO should seek an 
opinion from another qualified medical 
professional. The opinion must be based 
on a review of the entire claims file 
and contain a rationale.

5. After completion of the above, and any 
additional development of the evidence 
that the agency of original jurisdiction 
may deem necessary, the AMC/RO should 
review the record, to include all 
evidence received since the November 2005 
Supplemental Statement of the Case, and 
readjudicate the claims for service 
connection. If any benefit sought remains 
denied, the veteran and his should be 
issued an appropriate supplemental 
statement of the case, and afforded the 
opportunity to respond. The case should 
then be returned to the Board for further 
appellate review, if otherwise in order. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


